Citation Nr: 0122473	
Decision Date: 09/14/01    Archive Date: 09/19/01

DOCKET NO.  98-00 540A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for tricompartmental 
arthritis of the left knee as secondary to service-connected 
postoperative residuals of right knee fusion.

2.  Entitlement to service connection for chronic right ankle 
disorder as secondary to service-connected postoperative 
residuals of right knee fusion.

3.  Entitlement to service connection for bilateral shoulder 
disorders as secondary to service-connected postoperative 
residuals of right knee fusion.

4.  Entitlement to service connection for arthritis of the 
hands, wrists, and fingers as secondary to service-connected 
postoperative residuals of right knee fusion.

5.  Entitlement to service connection for chronic 
osteomyelitis of the left ankle as secondary to service-
connected chronic osteomyelitis of the upper right tibia.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and stepbrother


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from September 1952 to 
August 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision by the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In February 2000, the Board remanded the case to the RO for 
additional development.  The case was returned to the Board 
in September 2000.

In May 2001, the Board forwarded the case to an independent 
medical expert for an advisory opinion.  The requested 
opinion was received at the Board in July 2001.  The 
independent medical expert report was forwarded to The 
American Legion, who have served as the appellant's 
representative in this appeal.  The American Legion presented 
additional argument in August 2001.  The case is now ready 
for appellate review.


FINDINGS OF FACT

1.  The veteran has been adequately notified of the evidence 
necessary to substantiate his claims and of the action to be 
taken by VA.  

2.  All relevant evidence necessary for an equitable 
disposition has been obtained and the available medical 
evidence is sufficient for an adequate determination of the 
issues on appeal.

3.  Persuasive medical evidence demonstrates the veteran's 
tricompartmental arthritis of the left knee is related to his 
service-connected right knee disability.

4.  Persuasive medical evidence demonstrates the veteran's 
chronic right ankle disorder is related to his service-
connected right knee disability.

5.  Persuasive medical evidence demonstrates the veteran's 
bilateral shoulder disorders are related to his service-
connected right knee disability.

6.  Persuasive medical evidence demonstrates the veteran's 
arthritis of the hands, wrists, and fingers is related to his 
service-connected right knee disability.

7.  Persuasive medical evidence demonstrates the veteran's 
chronic osteomyelitis of the left ankle is related to his 
service-connected osteomyelitis disability.


CONCLUSIONS OF LAW

1.  The veteran's tricompartmental arthritis of the left knee 
is proximately due to his service-connected right knee 
disability.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310 (2000); Allen v. Brown, 7 Vet. App. 439 
(1995).  

2.  The veteran's chronic right ankle disorder is proximately 
due to his service-connected right knee disability.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.310 
(2000); Allen v. Brown, 7 Vet. App. 439 (1995).  

3.  The veteran's bilateral shoulder disorders are 
proximately due to his service-connected right knee 
disability.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310 (2000); Allen v. Brown, 7 Vet. App. 439 
(1995).  

4.  The veteran's arthritis of the hands, wrists, and fingers 
is proximately due to his service-connected right knee 
disability.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310 (2000); Allen v. Brown, 7 Vet. App. 439 
(1995).  

5.  The veteran's chronic osteomyelitis of the left ankle is 
proximately due to his service-connected osteomyelitis 
disability.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310 (2000); Allen v. Brown, 7 Vet. App. 439 
(1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  See 
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
(2000); see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
VA regulations have also been revised as a result of these 
changes.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

The revised duty to assist requires VA to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, to make reasonable efforts 
to obtain relevant records adequately identified and 
authorized by the claimant, to notify the claimant of the 
efforts taken to obtain those records, to describe further 
action to be taken by VA, and to make continued efforts to 
obtain records from a federal government department or agency 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  In addition, in claims for disability 
compensation VA is required to provide medical examinations 
or obtain medical opinions when necessary for an adequate 
decision.  

Based upon a comprehensive review of the evidence of record, 
the Board finds VA has made reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate his 
claims and has made reasonable efforts to obtain all records 
identified and authorized by the veteran.  Therefore, the 
Board finds all available medical treatment records have been 
received and that further efforts to obtain additional 
records would be futile.

The Board further finds that the statement of the case and 
the supplemental statements of the case adequately notified 
the veteran of the efforts taken to obtain relevant records 
and of the future action to be taken by VA.  The Board notes 
that the veteran underwent VA examinations and that medical 
opinions necessary for an adequate determination of the 
matters on appeal have been obtained.  Therefore, the Board 
finds that VA has met the notice and duty to assist 
provisions contained in the new law.  In light of the notice 
and development action provided in this case, the Board also 
finds it would not be prejudicial to the veteran to issue a 
decision at this time.  But see Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.

Background

Service medical records show the veteran aggravated a pre-
existing right knee disorder in 1953.  The diagnoses included 
chondromalacia patella and right internal knee derangement.  
In April 1953 the veteran underwent right knee arthrotomy and 
excision of the semilunar cartilage of the knee joint - 
medial meniscus.  

In January 1954, the RO granted entitlement to service 
connection for the residuals of semi-lunar cartilage removal.  

VA hospital records dated in June 1961 show the veteran 
underwent Charnley compression arthrodesis of the right knee.  
It was noted the postoperative course was uneventful.

Private hospital records dated in October 1964 show the 
veteran underwent excision and removal of tissue and bone due 
to localized osteomyelitis of the right knee.  Surgical 
pathology reports dated in October 1964 included a diagnosis 
of soft tissue and sequestrum with chronic osteomyelitis.  A 
June 1966 report noted a diagnosis of fragments of necrotic 
bone and fibrous tissue showing mild chronic inflammation.

Private hospital records dated in November 1971 show the 
veteran sustained an accidental self-inflicted gunshot wound 
to the left ankle and left foot.  The diagnoses included 
comminuted fractures to the left tibia, talus, and calcaneus.  

Private clinical records dated from February 1972 to October 
1973 show the veteran was treated for an acute flare-up of 
old osteomyelitis of the right upper tibia, with pentrack 
lesion.  In January 1974, the veteran was treated for 
spontaneous drainage of a left ankle abscess.  Subsequent 
medical records included diagnoses of osteomyelitis to the 
left ankle.

VA medical records dated in April 1974 included diagnoses of 
surgical ankylosis of the right knee in optimal position, 
chronic osteomyelitis with pin tract drainage to the right 
upper tibia, left knee degenerative arthritis, and 
destruction of the left ankle joint with evidence of active 
osteomyelitis.  

In an April 1974 rating decision, service connection was 
granted for chronic osteomyelitis of the right upper tibia 
secondary to the veteran's service-connected postoperative 
residuals of right knee fusion.  

Private medical records received by VA in March 1978, dated 
from November 1971 to July 1979, noted treatment for 
osteomyelitis to the left ankle and right thigh.  A January 
1978 report noted a soft tissue abscess had been incised and 
drained and that laboratory findings revealed Staphylococcus 
aureus sensitive to all medication.  

In June 1995, the veteran requested entitlement to service 
connection for degenerative arthritis of the joints as 
secondary to his service-connected right knee disability.  

A July 1995 private medical statement noted the veteran had 
been treated on numerous occasions since August 1994 for 
swollen, painful joints.  It was further indicated that the 
affected joints included the knees, wrists, elbows, and 
ankles.

A February 1996 VA medical opinion found that degenerative 
changes to the veteran's other joints were not related to his 
service-connected right knee disability.

In a February 1996 rating decision, a 10 percent disability 
rating for osteomyelitis was continued.  The veteran's claim 
for entitlement to service connection for degenerative 
arthritis to multiple joints secondary to the service-
connected right knee disability was denied as not well 
grounded.

In July 1996, the veteran requested entitlement to service 
connection for a left knee disorder, right ankle disorder, 
bilateral shoulder disorders, and soreness to the hands, 
wrists, fingers as secondary to his service-connected right 
knee disability.  He stated, in essence, that these disorders 
were due to overuse because of compensation for his service-
connected disability.  He also requested entitlement to 
service connection for chronic osteomyelitis of the left 
ankle as secondary to service-connected chronic osteomyelitis 
of the upper right tibia.

The veteran underwent a VA orthopedic examination in 
September 1996.  The diagnoses were tricompartmental 
hypertrophic arthritis to the left knee, status post 
accidental self-inflicted gunshot wound to the left foot with 
subsequent surgical intervention requiring pan talar fusion 
and reconstructive calcaneal grafting, right knee status post 
arthrodesis with fusion, recurrent osteomyelitis to the right 
knee, history of osteomyelitis to the left ankle, and 
rheumatoid arthritis by history.  The examiner stated that it 
was possible that the osteomyelitis from the previous site of 
the right knee did in fact cause secondary infection in the 
left ankle but that it was doubtful that any of the veteran's 
surgical interventions or history were contributory to his 
rheumatoid arthritis.

In a December 1996 rating decision, the RO denied entitlement 
to service connection for tricompartmental arthritis of the 
left knee, chronic right ankle disorder, bilateral shoulder 
disorders, and arthritis of the hands, wrists and fingers as 
secondary to service-connected postoperative residuals of 
right knee fusion, and denied entitlement to service 
connection for chronic osteomyelitis of the left ankle as 
secondary to service-connected chronic osteomyelitis of the 
upper right tibia.

Private hospital records dated in January 1997 included 
diagnoses of osteomyelitis of the left foot, infectious 
arthritis of the right elbow, and probable rheumatoid 
arthritis.  The report noted the veteran stated he had been 
told that laboratory tests were positive for Staphylococcus 
aureus.

In his substantive appeal the veteran reiterated his claim 
and expressed disagreement with VA medical and adjudicatory 
findings.  The veteran provided a chronology of his medical 
treatment for the matters on appeal and duplicate copies of 
selected medical records with annotations.

In written correspondence dated in March 1998, J. C. Verner, 
M.D., noted that the veteran had been treated on multiple 
occasions for septic polyarthritis due to "staff aureus."  
He further noted that the veteran had had septic arthritis 
involving both elbows and the left shoulder secondary to 
staff aureus that had required acute hospitalization and IV 
antibiotics.  

In May 1998, the veteran, accompanied by his accredited 
representative and spouse, presented testimony at a hearing 
on appeal before a VA Hearing Officer.  The veteran testified 
that throughout the years treating physicians had provided 
conflicting diagnoses for the conditions associated with his 
joints, to include rheumatoid arthritis.  He further 
reiterated his contentions that the disabilities at issue are 
related to his service-connected right knee disability.  

The veteran underwent another VA examination in November 
1998.  The diagnoses were positive rheumatoid factor 
secondary to chronic osteomyelitis, bilateral biceps tendon 
ruptures likely secondary to overuse as a result of decreased 
use of the lower extremities, bilateral shoulder degenerative 
arthritis likely secondary to overuse as a result of 
decreased use of the lower extremities, right knee and left 
ankle fusion, and chronic osteomyelitis.  The examiner noted 
there was no evidence of rheumatoid arthritis.

A July 2000 private medical statement from Dr. Verner noted 
that a review of the veteran's medical records indicated that 
chronic osteomyelitis to the left ankle had its bacterial 
source as his right knee osteomyelitis.  The correspondence 
indicates the physician is a specialist in orthopedic 
surgery.

A July 2000 private medical statement from K. O. Cleveland, 
M.D., noted that the veteran experienced postoperative 
complications following his 1961 right lower extremity 
surgery including mechanical and infectious problems.  It was 
further indicated that cultures taken at that time grew beta-
lactamase positive Staphylococcus aureus.  The examiner 
stated that bone and joint infections since then had also 
been associated with the same organism which indicated the 
infection had not been totally eradicated and had continued 
to seed abnormal joints and bones.  The correspondence 
indicates the physician is a specialist in infectious 
diseases and internal medicine.

In May 2001, the Board requested an independent medical 
opinion from an orthopedic specialist as to the issues of 
whether it is at least as likely as not that the veteran's 
chronic osteomyelitis of the left ankle was proximately due 
or a result of chronic osteomyelitis of the upper right 
tibia, the etiologic type of arthritis of the hands, wrists 
and fingers, whether it is at least as likely as not that the 
veteran's arthritis of the hands, wrists, fingers and left 
knee are proximately due or a result of the postoperative 
residuals of right knee fusion, and whether it is at least as 
likely as not that the veteran's bilateral shoulder and right 
ankle disorders are proximately due or a result of the 
postoperative residuals of right knee fusion. 

A July 2001 independent medical opinion noted that the 
veteran's chronic osteomyelitis of the left ankle could not 
be attributed to the chronic osteomyelitis related to his 
right knee fusion.  It was noted that high-energy close range 
shotgun blast had a high incidence of complications, 
especially infections, and that it was more likely that his 
left ankle osteomyelitis was due to the shotgun blast than to 
the spread of osteomyelitis from the right knee fusion.  

The examiner also stated that based upon a review of the 
medical evidence of record it was his opinion the veteran had 
osteoarthritis to the upper extremities and that a diagnosis 
of rheumatoid arthritis was not warranted.  It was noted that 
while the veteran's service-connected right knee disability 
and the subsequent complications he experienced had required 
weight bearing though the upper extremities and possible 
arthritis to joints not physiologically designed for weight 
bearing, that the nonservice-connected self-inflicted 
injuries to the left lower extremity was a confounding factor 
to be considered.  In summary, the examiner found the 
veteran's arthritis to the shoulders, hands, wrists, and 
fingers was at least partially due to weight bearing from 
crutches, canes, and walkers related to the right knee fusion 
and subsequent complications.

It was the examiner's opinion that the veteran's left knee 
arthritis was related to the service-connected right knee 
disorder.  He stated the altered kinetics of the veteran's 
gait likely provided increased stresses on the left knee 
joint which could have significantly contributed to the 
development of osteoarthritis in that joint.  He also stated 
he believed the veteran's right ankle disorder was 
proximately due to the post-operative residuals of right knee 
fusion.  It was noted, in essence, that increased stresses 
had been placed on the ankle due to the knee fusion.  The 
examiner also stated that any septic events of that joint 
could certainly be caused by the spread of osteomyelitis from 
the right knee either locally or hematogenously.

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (2000).  A disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310 (2000).  

The Court has held that when aggravation of a nonservice-
connected condition is proximately due to or the result of a 
service-connected condition the veteran shall be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Court has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim for service connection may still be 
granted if the condition is observed during service or any 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488 (1997).

The Court has also held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration). 

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  The Federal Circuit Court has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence." Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2000).

Left Knee Arthritis

Based upon a comprehensive review of the record, the Board 
finds persuasive medical has been submitted demonstrating 
that the veteran's present tricompartmental arthritis of the 
left knee is secondary to his service-connected right knee 
disability.  The Board notes the July 2001 independent 
medical examiner unequivocally stated the veteran's left knee 
arthritis was related to the service-connected right knee 
disorder.  Although the September 1996 VA examiner's 
diagnosis appeared to relate the veteran's left knee 
arthritis to the veteran's nonservice-connected left ankle 
disability, the examiner did not address the impact of 
altered kinetics due to the service-connected disability.  
Therefore, the Board finds the July 2001 independent medical 
opinion based upon all of the evidence of record is 
persuasive and that entitlement to service connection for 
tricompartmental arthritis of the left knee as secondary to 
service-connected postoperative residuals of right knee 
fusion is warranted.

Right Ankle Disorder

Based upon a comprehensive review of the record, the Board 
finds persuasive medical has been submitted demonstrating 
that the veteran's present right ankle disorder is secondary 
to his service-connected right knee disability.  The Board 
notes the July 2001 independent medical examiner stated he 
believed the veteran's right ankle disorder was proximately 
due to the post-operative residuals of right knee fusion and 
that increased stresses had been placed on the ankle due to 
the knee fusion.  Therefore, the Board finds the July 2001 
independent medical opinion based upon all of the evidence of 
record is persuasive and that entitlement to service 
connection for a right ankle disorder as secondary to 
service-connected postoperative residuals of right knee 
fusion is warranted.

Bilateral Shoulder Disorder

Based upon a comprehensive review of the record, the Board 
finds persuasive medical has been submitted demonstrating 
that the veteran's present bilateral shoulder arthritis is 
secondary to his service-connected right knee disability.  
The Board notes the July 2001 independent medical examiner 
stated the veteran's arthritis to the shoulders was at least 
partially due to weight bearing from crutches, canes, and 
walkers related to the right knee fusion and subsequent 
complications.  In addition, the November 1998 VA examiner 
stated the veteran's degenerative shoulder arthritis was 
likely due to overuse because of decrease use of the lower 
extremities.  

Although medical evidence demonstrates the veteran's 
nonservice-connected self-inflicted left lower extremity 
injuries contributed to his decreased lower extremities use, 
the Board notes that entitlement to secondary service 
connection only requires that the disorder be proximately due 
to the service-connected disability.  See 38 C.F.R. § 3.310.  
Therefore, the Board finds that entitlement to service 
connection for bilateral shoulder disorders as secondary to 
service-connected postoperative residuals of right knee 
fusion is warranted.

Arthritis of the Hands, Wrists, and Fingers

Based upon a comprehensive review of the record, the Board 
finds persuasive medical has been submitted demonstrating 
that the veteran's present arthritis to the shoulders, hands, 
wrists, and fingers is secondary to his service-connected 
right knee disability.  The Board notes the July 2001 
independent medical examiner stated the veteran's arthritis 
to the hands, wrists, and fingers was at least partially due 
to weight bearing from crutches, canes, and walkers related 
to the right knee fusion and subsequent complications.  
Therefore, the Board finds entitlement to service connection 
for arthritis to the hands, wrists, and fingers as secondary 
to service-connected postoperative residuals of right knee 
fusion is warranted.

Left Ankle Osteomyelitis

Based upon a comprehensive review of the record, the Board 
finds persuasive medical has been submitted demonstrating 
that the veteran's present left ankle osteomyelitis is 
secondary to his service-connected right knee disability.  
The Board notes the July 2001 independent medical examiner 
stated the veteran's chronic osteomyelitis of the left ankle 
was more likely due to a shotgun blast than to the spread of 
osteomyelitis from the right knee fusion; however, the 
examiner noted no medical rationale for that opinion and did 
not directly dispute the prior VA and private medical 
opinions indicating the left ankle osteomyelitis had been 
seeded by the existing right lower extremity infection.  In 
fact, subsequently in his opinion the examiner stated that 
osteomyelitis could spread from the right knee hematogenously 
to the right ankle which appears to support the other medical 
opinions of record.

The September 1996 VA examiner stated that it was possible 
that the veteran's right knee osteomyelitis did in fact cause 
secondary infection in the left ankle.  The July 2000 private 
medical opinions from Drs. J.C.V. and K.O.C. are unequivocal 
as to the relationship between the right knee and left ankle 
osteomyelitis disorders.  In addition, the opinion of Dr. 
K.O.C. was supported by reference to a consistency of 
laboratory findings which was not addressed by the 
independent medical examiner.  The Board finds the private 
medical opinions of record are both competent and persuasive.  
Therefore, the Board finds entitlement to service connection 
for chronic osteomyelitis of the left ankle as secondary to 
service-connected chronic osteomyelitis of the upper right 
tibia is warranted.



ORDER

Entitlement to service connection for tricompartmental 
arthritis of the left knee as secondary to service-connected 
postoperative residuals of right knee fusion is granted.

Entitlement to service connection for chronic right ankle 
disorder as secondary to service-connected postoperative 
residuals of right knee fusion is granted.

Entitlement to service connection for bilateral shoulder 
disorders as secondary to service-connected postoperative 
residuals of right knee fusion is granted.

Entitlement to service connection for arthritis of the hands, 
wrists, and fingers as secondary to service-connected 
postoperative residuals of right knee fusion is granted.

Entitlement to service connection for chronic osteomyelitis 
of the left ankle as secondary to service-connected chronic 
osteomyelitis of the upper right tibia is granted.




		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

